Fourth Court of Appeals
                               San Antonio, Texas
                                      July 15, 2016

                                  No. 04-16-00326-CV

                       IN THE INTEREST OF D.C., A CHILD,


                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-PA-01427
                  Honorable Barbara Hanson Nellermoe, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. Time is
extended to August 2, 2016. FURTHER EXTENSIONS OF TIME ARE DISFAVORED.




                                                _________________________________
                                                Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court